Citation Nr: 1044424	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  09-12 721	)	DATE
	)
	)

On appeal from the Atlanta Education Center of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
educational benefits under the VA Survivors' and Dependents' 
Educational Assistance (DEA) program, in the calculated amount of 
$2,259.14. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran died in April 1995.  The appellant is the child of a 
deceased Veteran.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 decision by the Committee on Waivers and 
Compromises of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which denied the appellant's 
request for a waiver of recovery of an overpayment.

The original amount of the debt at issued has been assessed as 
$2,259.14.  In accordance with Franklin v. Brown, 5 Vet. App. 190 
(1993), the Board must consider the entire amount calculated in 
conjunction with the adjudication of the claim.  


FINDINGS OF FACT

1.  An overpayment in the amount of $2,259.14 is accurate and was 
validly created.  

2.  There is no evidence of fraud, misrepresentation, or bad 
faith on the part of the appellant in the creation of the 
overpayment.

3.  Recovery of the overpayment would be against the principles 
of equity and good conscience because it would cause undue 
financial hardship for the appellant and defeat the purpose of 
educational benefits.






CONCLUSION OF LAW

Affording the appellant the benefit of the doubt, entitlement to 
waiver of recovery of the overpayment of VA educational benefits 
in the amount of $2,259.14, is warranted.  38 U.S.C.A. § 5107, 
5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.102 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered VA's duty to inform the appellant of the 
evidence needed to substantiate her claim and to assist her in 
obtaining the relevant evidence, as required under the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2010).  The Board 
must make a determination as to the applicability of the VCAA to 
a particular claim.  See Holliday v. Principi, 14 Vet. App. 280, 
282-83 (2001).

In Barger v. Principi, 16 Vet. App. 132 (2002), the United States 
Court of Appeals for Veterans Claims (the Court) held that the 
VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, noting 
that the statute at issue in such cases is found in Chapter 53, 
Title 38, United States Code, and that the provisions of the VCAA 
are relevant to a different Chapter (i.e. Chapter 51).  
Therefore, the VCAA (and, it follows, its implementing 
regulations) is not for application in this matter.  Moreover, 
given the favorable nature of the Board's decision on the issue 
of whether the recovery of the appellant's debt of $2,259.14 
should be waived, there is no prejudice to the appellant, 
regardless of whether VA has satisfied its duties of notification 
and assistance. 


Factual Background

In June 2006, VA issued the appellant a certificate of 
eligibility establishing her entitlement to benefits for an 
approved program of education or training under the VA DEA 
program.  It was explained that the appellant was eligible for 45 
months of full-time benefits, which must be used prior to the end 
of February 2014.  

Certification from the appellant's school (a community college in 
Florida) reflects that during the semester extending from August 
2007 to December 2007, she had been scheduled to take 13 credit 
hours.  It appears that effective September 27, 2007, after the 
drop period, the appellant withdrew from her classes due to an 
illness afflicting her during the enrollment period.  
Certification to this effect was issued by the school on December 
18, 2007 (presumably at the close of the semester) and VA was 
informed of this change in status on December 19, 2007.  

The record includes a medical statement of Dr. K. B. stating that 
the appellant was unable to complete her course work or attend 
classes during the fall term due to her medical condition.  

Evidence on file reflects that the appellant requested a full 
refund for courses which could not be completed for the fall term 
of 2007 due to her medical condition.  On file is a letter from 
the appellant's school dated on December 11, 2007, indicating 
that the necessary information to process her refund request for 
5 classes (not completed and dropped after the drop/add period) 
during the fall 2007 term had been approved.  She was informed 
that she would receive a refund check in approximately 2 weeks, 
and that in the event that payment for the classes had been made 
by another source the money may be credited back to the original 
source.  

In correspondence issued from VA to the appellant in January 
2008, VA informed her that her school had sent information 
reflecting that she had withdrawn from 13 credit hours as of 
September 27, 2007.  It was noted that since this was her first 
withdrawal, it could be excused without explanation and that 
benefits could be paid for the period of time that classes were 
attended.  VA explained that 6 credit hours of the withdrawal 
were excused and that payment for these credits could be received 
through September 27, 2007.  The appellant was also informed that 
she would receive another letter about this change and any 
overpayment created by this action.  

According to a financial status report completed by the appellant 
in February 2008, her monthly net take home pay was $325.00; her 
average monthly expenses totaled $600.00; and her monthly debts 
total were approximately $444.00.   

In March 2008, VA issued an account audit to the appellant 
reflecting that an overpayment in the amount of $2,259.14 (as 
calculated from September 28, 2007 to December 14, 2007) had been 
created by virtue of the termination of enrollment in her classes 
effective from September 27, 2007.   

In a June 2008 decision, the Committee found, in essence, no 
evidence of fraud, misrepresentation of a material fact, or a 
showing of bad faith on behalf of the Veteran in connection the 
creation of the debt in this case.  The Committee did find that 
the appellant was at fault in the creation of the overpayment in 
question and that allowing her to retain benefits to which she 
was not entitled could be viewed as unjust enrichment.  

A financial status report dated in October 2008 reflects that the 
appellant's monthly net income was $1,300.00 and that her average 
monthly expenses totaled $1,571.00 (however that figure appears 
to be in inaccurate as the appellant listed her auto loan twice - 
the actual monthly expense total without such double accounting 
would be closer to $1,330.0).  

In a statement provided in March 2009, the appellant indicated 
that she actually attended classes until December 11, 2007, per 
instructions provided to her by the school to the effect that she 
would have to attend classes until they were officially removed 
from her transcript (reportedly in December 11, 2007) or risk 
receiving failing grades.  

In a statement provided in April 2009, the appellant urged that 
no money be withheld during the appeal process, as she was 8 
months pregnant and still a full-time student.  

The appellant provided testimony at a Board video conference 
hearing held in September 2010.  She stated that due to medical 
problems she elected to withdraw from the fall 2007 semester, but 
noted that she continued to take classes until December 11, 2007, 
when her withdrawal was recognized by the school.  She indicated 
that she did miss some classes during the semester and would have 
been unsuccessful, grade-wise, had she attempted to complete the 
semester, given her numerous absences for medical reasons.  She 
indicated that the tuition was refunded back to the school, but 
that she was able to keep loans and grants as she had to pay for 
a computer and transportation.  She indicated that she was not 
working and received money from her family to assist her and her 
15-month old daughter.  

Analysis

The appellant seeks waiver of an overpayment of VA educational 
benefits in the amount of $2,259.14.

Essentially, the evidence reflects that the time period involved 
in this appeal is the fall semester extending from August 20 to 
December 14, 2007, during which time the appellant apparently 
collected full educational benefits from VA, but had withdrawn 
from all of her classes (13 credits) on September 27, 2007 due to 
illness, creating a debt/overpayment in the calculated amount of 
$2,259.14.  She maintains that she actually attended classes 
until December 2007, until such time as her withdrawal was 
officially recognized by the school.

The Court of Appeals for Veterans Claims has held that before a 
request for waiver of recovery of an overpayment can be 
adjudicated, the lawfulness of a debt must first be decided.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991).  In the 
present case, there is no question that the establishment of an 
overpayment was correct inasmuch as the appellant received 
educational benefits at the full-time rate pursuant to DEA, 
Chapter 35, Title 38, United States Code, for educational courses 
that she did not complete.  Moreover, the record contains an 
audit of the account indicating how the amount of the overpayment 
had been determined and reflecting that the full amount of the 
debt is $2,259.14.  

A waiver of recovery of an overpayment or waiver of collection of 
any indebtedness is not warranted where any one of the following 
elements is found to exist: (1) fraud, (2) misrepresentation, or 
(3) bad faith.  38 U.S.C.A. § 5302.  Upon review of the record, 
the Board concludes that there was no indication fraud, 
misrepresentation, or bad faith on the part of the appellant in 
this case, nor did the Committee so find.  There is no evidence 
that the appellant misrepresented the facts or acted with the 
intent to seek unfair advantage with knowledge of the 
consequences.  When there is no indication of fraud, 
misrepresentation, or bad faith in the record, the indebtedness 
shall be waived if the recovery of the overpayment would be 
against equity and good conscience.  38 U.S.C.A. § 5301(a); 38 
C.F.R. §§ 1.962, 1.965.

The standard "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be unduly 
favorable or adverse to either side.  The phrase "equity and good 
conscience" means arriving at a fair decision between the obligor 
and the Government.  In making this determination, consideration 
will be given to the following six elements, which are not 
intended to be all-inclusive: (1) Fault of debtor.  Where actions 
of the debtor contribute to creation of the debt. (2) Balancing 
of faults.  Weighing fault of the debtor against VA fault. (3) 
Undue hardship.  Whether collection would deprive debtor or 
family of basic necessities. (4) Defeat the purpose.  Whether 
withholding of benefits or recovery would nullify the objective 
for which the VA benefits were intended. (5) Unjust enrichment.  
Failure to make restitution would result in unfair gain to the 
debtor. (6) Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

The first two "equity and good conscience" elements for 
consideration under 38 C.F.R. § 1.965(a) are the fault of the 
debtor, and balancing the fault of the debtor and VA.  The 
appellant cashed a check, which was evidently issued to cover 
classes for the fall semester of 2007, which were never 
completed.  The evidence reflect that the appellant took steps to 
withdraw for that semester as early as September 27, 2007.  
Essentially, the failure to return the payment(s) issued to her 
by VA for coursework which was not completed lies solely with the 
appellant, and fault of the debtor is acknowledged.  Indeed, 
there is no indication of fault on the part of VA.  In fact, it 
appears that neither the appellant nor the school informed VA 
that the appellant had withdrawn from classes during the fall 
2007 semester until December 2007, at which time the semester was 
essentially over, causing the overpayment at issue.  It is 
unclear whether the fact that the appellant reportedly attended 
classes for much of the fall 2007 semester and subsequent to 
September 27, 2007, might be a mitigating factor as to this 
element.  However, that matter need not be further analyzed in 
light of consideration of the other factors in this case.  

Regarding the element of undue financial hardship, the appellant 
has submitted financial information to VA in support of her 
assertion that payment of the debt would cause undue financial 
hardship.  Essentially, financial information provided in both 
February and October 2008 reflects that the appellant's expenses 
well-out pace her income.  Information received in 2009 indicated 
that she was both pregnant and not-working, although she 
continued attending school full-time.  As such, it is clear that 
repayment of the debt would cause undue financial hardship.

The Board also believes that requiring repayment of the debt 
would defeat the purpose of the educational benefits which have 
been granted to the appellant.  The appellant is a young lady and 
mother, struggling financially and receiving assistance through 
her family, who is trying to complete a program of college study.  
Evidence reflects that she is eligible for educational benefits 
until 2014.  It is clear that she faces many challenges to 
completing her educational goal, but appears committed to do so.  
As such, any additional set back could certainly be construed as 
defeating the purpose of the educational benefits for which the 
appellant is eligible.  

It is not entirely clear whether any unjust enrichment occurred 
in this case.  There is an indication that the appellant's class 
tuition was refunded in December 2007; however, it is not clear 
how that refund was issued.  The appellant has reported that it 
was refunded to the school itself, as opposed as to her.  There 
is no indication that the appellant changed position to her 
detriment in reliance on VA benefits.

Resolving all reasonable doubt in the appellant's favor, the 
appellant's request for waiver of the overpayment of these 
educational benefits is warranted.  38 U.S.C.A. §§ 5107(b); 5302; 
38 C.F.R. §§ 1.962, 1.963; see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Based on evaluation of the factors of equity and 
good conscience, the Board finds that collection of the 
overpayment of educational benefits in the calculated amount of 
$2,259.14 would indeed place undue hardship on the appellant and 
defeats the purpose of providing financial assistance to her for 
educational purposes.  Further, in light of the relatively small 
amount of the debt, a waiver of the recovery of this overpayment 
would not result in unjust enrichment to the appellant and would 
not be unduly adverse to the Government.  Accordingly, it would 
be against equity and good conscience for VA to recover the 
overpayment of educational benefits under the provisions of 
Chapter 35, Title 38, United States Code, (DEA benefits) in the 
amount of $2,259.14.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).


ORDER

Waiver of recovery of compensation indebtedness with the VA in 
the calculated amount of $2,259.14, plus any interest and fees, 
is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


